DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/816,300, filed on 3/12/20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa et al. (US 2020/0202818, hereinafter “Kuroiwa”) in view of Oh et al. (US 2012/0166896, hereinafter “Oh”).	Regarding claim 1, Kuroiwa discloses	A display device, comprising (Fig. 1, [0026], display device 100): 	a display panel which has a plurality of data lines and a plurality of scanning lines, and pixel switches and pixel portions arranged at respective intersection portions of the plurality 5of data lines and the plurality of scanning lines (Fig. 1, [0026 and 0028], display panel 1 having pixel array 3 with source lines 5 as data lines and gate lines 6 as scanning lines and pixel circuits 7; pixel circuits have transistors as pixel switches and capacitors as pixel portions to store written data ([0028], hold voltages)); 	a gate driver which supplies a gate signal of turning on the pixel switches to the plurality of scanning lines (Fig. 1, [0026 and 0029], gate driver 4 drives the gate lines 6 based on gate control signals 9 from the display driver 2);	a display controller which outputs a serial data signal with video data displayed on the display panel (Fig. 1, [0037], host 200 is a display controller which outputs a serial data signal as image signal; [0045], image signal is a serial image signal since written line by line unless error occurs).	a source driver, which is connected to the display controller via an interface, detects a locked state or an unlocked state of the interface based on the serial data signal transmitted from the display controller via the interface, and outputs, when the unlocked state of the interface is detected at the time of the supply of the video data, a gate reset signal for stopping the supply of the gate signal from the gate driver15 (Fig. 1, [0026, 0029-0031, 0037-0039, and 0042-0046], source driver 2 is connected to host 200 via an interface 11, detects a locked state (i.e., stable state) or an unlocked state (i.e., unstable) of the interface based on the serial data signal transmitted from the display controller via the interface ([0037] noise in the signal line), and outputs, when the unlocked state of the interface is detected at the time of the supply of the video data, a gate reset signal for stopping the supply of the gate signal from the gate driver ([0029], GRST signal resets gate driver 4 and stops driving the gate lines 6)),	wherein the preamble of the serial data 20signal comprises a data pattern for clock training, the interface is switched from the unlocked state to the locked state due to transmission of the data pattern for clock training, and the source driver detects that the interface comes into the unlocked state during transmission of the video data started in the locked state of the interface after the transmission of the data pattern for clock training (Kuroiwa, Fig. 3, ESD occurs at middle of data signal; Oh, Fig. 2, clock training CT occurs at beginning of data signal; interface is switched to locked when CT signal starts and later becomes detected as unlocked in the middle of the data signal where ESD occurs to generate GRST pulse (Kuroiwa, Fig. 3) after the beginning of the image data pulse is transmitted; Kuroiwa, [0045], horizontal lines 1 and 2 are written before error occurs and gate driver is reset)).	To the extent that Applicant asserts that pixel circuits do not include transistors and capacitors, the Examiner takes Official Notice that it is well known in the art to have transistors and capacitors as pixel circuit elements.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pixel circuit of Kuroiwa to have transistors and capacitors as circuit elements for the purpose of providing data image voltages to the capacitors which are controlled by the transistors as switches.	Kuroiwa does not explicitly disclose	a display controller which outputs a serial data signal in which a preamble and video data displayed on the display panel are alternately continuous.	Oh teaches using a serial data signal in which a preamble and video data displayed on the display panel are alternately continuous (Figs. 2 and 4, [0012-0013, 0017, 0065], preamble and RGB data are provided alternately continuous as an image signal).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image signal of Kuroiwa to include a serial data signal in which a preamble and video data displayed on the display panel are alternately continuous, such as taught by Oh, for the purpose of including bit error rate test information to sense bit error rates in real time.	Regarding claim 2, Kuroiwa as modified by Oh discloses the display device according to claim 1, wherein the source driver has a detection portion which detects the locked state or the unlocked state of the interface based on the serial data signal, and a gate reset signal output portion which is connected to the detection portion and supplies the gate reset signal to the gate driver (Kuroiwa, [0037-0038], Fig. 1, detection portion is data error detecting circuitry 16 and panel I/F 17 is a gate reset signal output portion that supplies the gate reset signal to the gate driver 4).
	Regarding claim 3, Kuroiwa as modified by Oh discloses the display device according to claim 2, wherein the serial data signal is a signal in which the preamble and the video data for one frame of the display panel are alternately continuous (Oh, Fig. 4, clock training CT and BERT alternate continuously with RGB data for each frame), and 	the display panel maintains a display state in a previous frame according to the 5stop of the supply of the gate signal from the gate driver based on the gate reset signal (Kuroiwa, Fig. 3, ESD occurs at middle of data signal; Oh, Fig. 2, clock training CT occurs at beginning of data signal for each RGB data; interface is switched to locked state when CT signal starts and later becomes detected as unlocked in the middle of the data signal where ESD occurs to generate GRST pulse (Kuroiwa, Fig. 3) after the beginning of the image data pulse is transmitted; Kuroiwa, [0045], horizontal lines 1 and 2 are written before error occurs and gate driver is reset;  horizontal lines 3, 4 etc. maintain display state from a previous frame use hold voltages from previous frame; when ESD occurs before first horizontal line, all gate lines are held with hold voltage from previous image frame based on gate reset signal GRST).	Regarding claim 4, Kuroiwa as modified by Oh discloses a display driver connected to a display panel and a gate driver, wherein the-22-File: 095822usf display panel has a plurality of data lines and a plurality of scanning lines and pixel switches and pixel portions arranged at respective intersection portions of the plurality of data lines and the plurality of scanning lines, the gate driver supplies a gate signal of turning on the pixel switches to the plurality of scanning lines, and the display driver supplies a gradation voltage signal which 5corresponds to video data to the plurality of data lines (Fig. 1, [0026, 0028], display device 100 has display panel 1 having pixel array 3 with source lines 5 as data lines and gate lines 6 as scanning lines and pixel circuits 7; pixel circuits have transistors as pixel switches and capacitors as pixel portions to store written data from gradation voltage signal which corresponds to video data of the data lines ([0028], hold voltages); display driver 2 has display panel 1 and gate driver 4 connected thereto); 	wherein the display driver is connected to a display controller via an interface and receives supply of a serial data signal in which the video data are via the interface from the display controller, and the display driver has (Fig. 1, [0026, 0029-0031], source driver 2 as display driver is connected to display controller or host 200 via an interface 11 and receives supply of a serial data signal in which the video data are via the interface from the display controller as “Image Data”):	a detection portion which detects that the interface is in a locked state and an 10unlocked state based on the serial data signal transmitted via the interface (Fig. 1, [0037], data error detecting circuitry 16 detects locked state of no error in Image Data and unlocked state of error in Image Data), and 	a gate reset signal output portion which outputs a gate reset signal for stopping an operation of the gate driver when the unlocked state of the interface is detected by the detection portion at the time of the supply of the video data (Fig. 1, [0026, 0029-0031, 0037-0039, and 0042-0046], source driver 2 is connected to host 200 via an interface 11, detects a locked (i.e., stable) state or an unlocked (i.e., unstable) state of the interface based on the serial data signal transmitted from the display controller via the interface ([0037] noise in the signal line), and outputs, when the unlocked state of the interface is detected at the time of the supply of the video data, a gate reset signal for stopping the supply of the gate signal from the gate driver ([0029], GRST signal resets gate driver 4 and stops driving the gate lines 6)).	To the extent that Applicant asserts that pixel circuits do not include transistors and capacitors, the Examiner takes Official Notice that it is well known in the art to have transistors and capacitors as pixel circuit elements.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pixel circuit of Kuroiwa to have transistors and capacitors as circuit elements for the purpose of providing data image voltages to the capacitors which are controlled by the transistors as switches.	Kuroiwa does not explicitly disclose	the display driver receives supply of the serial data signal in which a preamble and video data are alternately continuous via the interface from the display controller.	Oh teaches using a serial data signal in which a preamble and video data displayed on the display panel are alternately continuous (Figs. 2 and 4, [0012-0013, 0017, 0065], preamble and RGB data are provided alternately continuous as an image signal).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image signal of Kuroiwa to include a serial data signal in which a preamble and video data displayed on the display panel are alternately continuous via the interface from the display controller, such as taught by Oh, for the purpose of including bit error rate test information to sense bit error rates in real time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694